MEMORANDUM **
This is a petition for review from an order by the Board of Immigration Appeals affirming the Immigration Judge’s denial of petitioner’s motion to reopen proceedings. We have reviewed the record and petitioner’s filings in this court, including petitioner’s response to this court’s order to show cause. We conclude that this petition for review should be affirmed because the Immigration Court sent the notice of the hearing on the merits to the address on file for petitioner. Petitioner attempted to delay proceedings for four years by repeatedly changing his address. The Board of Immigration Appeals did not abuse its discretion in denying petitioner’s appeal. It is petitioner’s duty to keep the Attorney General informed of his current address at all times. 8 U.S.C. § 1305(a).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.